Citation Nr: 1435322	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  07-24 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right inguinal hernia, status post herniorraphy.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Appellant served in the Army National Guard on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between October 10, 1974, and February 1, 1978.  Verified periods of ACDUTRA include from October 10, 1974, to February 14, 1975, and verified periods of ACDUTRA or full-time training duty include June 8, 1975, to June 22, 1975, July 4, 1976, to July 18, 1976, and July 9, 1977, to July 30, 1977.  No periods of INACDUTRA are verified as of yet.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico denied service connection for right inguinal hernia, status post herniorraphy (claimed as hernia), and for schizophrenia, undifferentiated type (claimed as neuropsychiatric condition).  In March 2009, the Board remanded service connection for right inguinal hernia, status post herniorraphy, and for an acquired psychiatric disability, to include schizophrenia, for additional development.  This broad recharacterization of the latter issue was for the Appellant's benefit, as required by Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In March 2012, the Board denied these issues.  

The Appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  His representative and VA's Office of General Counsel (OGC) filed a Joint Motion for Remand (JMR) in December 2013.  The Court issued an Order granting the JMR later that same month.  The Board's decision thus was vacated, and this matter was remanded back to the Board for readjudication consistent with the JMR.  Based on review of the Appellant's paper and electronic claims files, the Board concludes that a REMAND for additional development instead is warranted.  


REMAND

Although the delay of a remand at this juncture is regrettable, undertaking additional development prior to Board adjudication is the only way to ensure that the Appellant is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In other words, VA has a duty to assist him in gathering evidence that may show he is entitled to service connection for a right inguinal hernia, status post herniorraphy, and/or for a psychiatric disorder.

A few key points merit reiterating from the Board's previous decision before proceeding.  A Veteran is an individual who served in active military service and was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  Only a Veteran is eligible for service connection, as it means that a disability was incurred or aggravated during active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2013).  Active military service includes active duty, ACDUTRA during which a disease or injury resulting in disability was incurred or aggravated, and INACDUTRA during which an injury but not a disease resulting in disability was incurred or aggravated.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).

An inguinal hernia is best characterized as an injury, whereas a psychiatric disorder is a disease.  Thus, the Appellant may be service-connected for a right inguinal hernia, status post herniorraphy, if it is a disability resulting from an injury incurred or aggravated during a period of ACDUTRA or a period of INACDUTRA.  He may be service-connected for a psychiatric disorder only if it is a disability resulting from a disease incurred or aggravated during a period of ACDUTRA.  If he establishes the former, the latter, or both, he will be considered a Veteran.  He can only be considered an Appellant until this occurs.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

Precisely when the Appellant was on ACDUTRA and INACDUTRA is particularly important to this matter, as can be inferred from above.  The JMR indeed pointed out that there was no analysis of his June 1975 ACDUTRA period as it relates to a right inguinal hernia, status post herniorraphy.  Unlike this period and his other periods of ACDUTRA or full-time training duty, verifying the Appellant's periods of INACDUTRA has not occurred.  It appears that attempts have been made in this regard, but that they were unsuccessful.  What is unclear is whether or not all possible attempts have been made.  Only service department records can establish INACDUTRA periods.  Cahall v. Brown, 7 Vet. App. 232 (1994).  Another round of requesting such records, including retirement records, pay records, and any other records that may contain useful information, accordingly must be made.  The Appellant and his representative must be notified if this is unsuccessful.

Private treatment records concerning the Appellant's right inguinal hernia, status post herniorraphy, and his psychiatric disorder are available.  Some such records that became available after the Board's previous decision require translation from Spanish into English.  Further, some such records may be outstanding.  Of particular note are those concerning a hernia surgery or surgeries.  Service treatment records reference the procedure(s) in the mid 1970's, and the Appellant has recounted in statements that this was at Ponce District Hospital or at Ponce District Public Hospital.  He must be asked either to submit records thereof or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request for the records must be made.  Follow-up requests also must be made as necessary, with notice to him and his representative if this is unsuccessful.  
II.  Medical Examination and Opinion

If a VA medical examination and/or opinion has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such an examination and/or opinion is adequate when it allows for fully informed adjudication.  Id.  The claimant's (if the service member) entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present, if any, must be described in sufficient detail at the examination.  Id.  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Appellant underwent VA medical examinations concerning his right inguinal hernia, status post herniorraphy, and his psychiatric disorder in March 2011, pursuant to the Board's previous remand.  An opinion was rendered at that time by the examining psychiatrist.  It was concluded that the Appellant's psychiatric disorder was not related to his service.  The rationale provided was that he did not make relevant complaints until three years after his first ACDUTRA period.  It further was noted that he was uncooperative.  With respect to a right inguinal hernia, status post herniorraphy, an opinion was rendered in a September 2011 addendum.  It was rendered by a physician, but not by the physician who conducted the examination.  The conclusion reached was that the Appellant did not suffer an injury which led to his hernia.  As rationale, it was noted that there was no mention of any such injury.  

Unfortunately, both of the aforementioned examinations and opinions are inadequate.  The Appellant's entire history as it was known at the time may have been considered.  Yet his entire history as it stands today, which includes consideration of records that have become available since March 2011 as well as those that may still become available, has not been considered.  For the psychiatric opinion, the Board directed that there should be reconciliation with the December 2004 opinion of private Dr. N.R.N.  The JMR pointed out that this did not occur, even though compliance with such directives is compulsory.  Stegall v. West, 11 Vet. App. 268 (1998).  Another opinion, from private Dr. N.A.O.V. dated in May 2012, also exists now.  For the hernia opinion, that it generally should be by the same individual who conducts the examination is patent.  Dr. N.A.O.V.'s opinion also applies and, once again, requires reconciliation.

Arrangements, in sum, must be made for another VA medical examination complete with VA medical opinion both for a right inguinal hernia, status post herniorraphy, and for a psychiatric disorder.  In addition to complying with the aforementioned directives, the Appellant's representative pointed out in a June 2014 statement that service treatment records reveal findings pertaining to a right scrotal cyst or right spermatic cord cyst.  It then was pointed out that his right spermatic cord was tender at the March 2011 examination, though it was not indicated whether or not there was any cyst.  The representative finally argued that examination and an opinion in this regard was necessary.  Whether or not there is any relation between the aforementioned and a right inguinal hernia, status post herniorraphy, indeed is unclear.  

III.  Initial Consideration

Rating decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of VA, 327 F.3d 1339 (Fed. Cir. 2003).  Pertinent evidence must be reviewed by the agency of original jurisdiction (AOJ) in the decision, a statement of the case, or a supplemental statement of the case (SSOC).  Pertinent evidence that becomes available after issuance of these documents (referred to as additional pertinent evidence), when the matter is before the Board, must be referred to the AOJ for initial review unless the right to such review is waived by the claimant or his representative or the benefit being sought is granted in full.  38 C.F.R. § 20.1304(c) (2013).

Service connection for a right inguinal hernia, status post herniorraphy, and for a psychiatric disorder obviously last was adjudicated by the Board in its March 2012 decision.  As discussed herein, some pertinent private treatment records became available following this decision.  Some such records, as well as some service department records, further have yet to become available.  Neither the Appellant nor his representative has waived initial review by the AOJ, which in this case is the RO, to these records.  The representative indeed specifically did not waive this right in the June 2014 statement.  Service connection for a right inguinal hernia, status post herniorraphy, cannot be granted at this time.  Neither can service connection for a psychiatric disorder.  Initial review of the aforementioned records therefore must be by the RO.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to all appropriate sources for retirement records, pay records, and any other service department records Appellant that may contain useful information regarding the dates of the Appellant's INACDUTRA periods.  Associate all such records received with the paper or electronic claims file.  If any requested records are not received whether in whole or in part, notify the Appellant and his representative pursuant to established procedure.

2.  Create a list of the Appellant's verified ACDUTRA or full-time training duty periods.  This shall include those from October 10, 1974, to February 14, 1975, from June 8, 1975, to June 22, 1975, from July 4, 1976, to July 18, 1976, from July 9, 1977, to July 30, 1977, and any others identified as a result of paragraph 1.  Also create a list of the Appellant's verified INACDUTRA periods, which consist of any identified as a result of paragraph 1.

3.  Translate the Spanish private treatment records that became available after the Board's March 2012 decision into English.  This includes those submitted in June 2014 by the Appellant's representative as well as any others submitted thereafter.  If necessary in order to do so, request that better quality copies be submitted.  Document the paper or electronic claims file as appropriate so it is clear which records were translated (this previously was done by placing each translated page directly on top of each untranslated page).

4.  Ask the Appellant to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  This includes those from Ponce District Hospital or Ponce District Public Hospital concerning a hernia surgery or surgeries in the mid 1970's.  It also includes those from any other source that are outstanding.

If the Appellant provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all such records received with the paper or electronic claims file.  If any requested records are not received whether in whole or in part, notify the Appellant and his representative pursuant to established procedure.

5.  After completing the above, arrange for the Appellant to undergo a VA medical examination regarding his right inguinal hernia, status post herniorraphy.  It shall be in Spanish if necessary.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Appellant regarding his history and current state.  All necessary tests and studies next shall be performed, to include those for a cyst or other problem in the scrotal area or of the spermatic cord, with the results set forth in the report.

The examiner then shall diagnose all disabilities present in the inguinal area, scrotal area, or spermatic cord in the report.  It shall be indicated whether or not each is a right inguinal hernia residual.  The examiner finally shall opine for each such diagnosis as to whether at least as likely as not (a 50 percent or greater probability) that it resulted from an injury incurred or aggravated during an ACDUTRA or INACDUTRA period (is related to any such period).  A clear and full rationale (explanation) must be provided for each opinion in the report.  This means that the conclusion reached by the examiner must be supported.  

As such, medical principles shall be discussed as they relate to the medical and lay (non-medical) evidence.  Dr. N.A.O.V.'s May 2012 opinion, the previous VA medical opinion, and the Appellant's contentions must be addressed in particular.  If a conclusion cannot be drawn without speculation, the examiner shall discuss why.  Some options include the lack of appropriate qualifications, need for or inability to obtain information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

6.  Also after completion of paragraphs 1 through 3, arrange for the Appellant to undergo a VA medical examination regarding his psychiatric disorder.  It shall be in Spanish if necessary.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Appellant regarding his history and current state.  All necessary tests and studies next shall be performed, with the results set forth in the report.  

The examiner then shall diagnose all disorders present pursuant to the Diagnostic and Statistical Manual.  For each disorder diagnosed, the examiner finally shall opine as to whether at least as likely as not (a 50 percent or greater probability) that it resulted from a disease incurred or aggravated during an ACDUTRA period (is related to any such period).  A clear and full rationale (explanation) must be provided for each opinion in the report.  This means that the conclusion reached by the examiner must be supported.  

As such, medical principles shall be discussed as they relate to the medical and lay (non-medical) evidence.  Dr. N.R.N.'s December 2004 opinion, Dr. N.A.O.V.'s May 2012 opinion, the previous VA medical opinion, and the Appellant's contentions must be addressed in particular.  If a conclusion cannot be drawn without speculation, the examiner shall discuss why.  Some options include, the lack of appropriate qualifications, need for or inability to obtain  information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

7.  Finally, take into account the evidence previously considered as well as that not previously considered in readjudicating the claims for service connection for a right inguinal hernia, status post herniorraphy, and for a psychiatric disorder.  Issue a rating decision if either determination is favorable and an SSOC if either is unfavorable.  Furnish the Appellant and his representative with a copy of the rating decision and/or SSOC.  Allow them the requisite time period to respond to any SSOC before processing for return to the Board.

No action is required of the Appellant until he is notified by VA.  However, he is advised of his obligation to help ensure the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  This includes identifying pertinent records.  It also includes reporting for scheduled VA medical examinations, as failure to do so may result in denial.  38 C.F.R. § 3.655 (2013).  Additionally, it includes cooperating with the examiner.  The Appellant further is advised that he may submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

